—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered September 14, 1999, convicting him of attempted assault in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People’s late disclosure, prior to jury selection, of a tape recording of a telephone call to the 911 emergency number, which was claimed to be Brady material (see, Brady v Maryland, 373 US 83), does not warrant reversal, since the material was disclosed in time for the defense to use it effectively (see, People v Cortijo, 70 NY2d 868; People v Hoover, 248 AD2d 728), and the trial court mitigated any possible prejudice resulting from the delay (see, People v Hoover, supra).
The defendant failed to preserve for appellate review his claim that the trial court improperly limited his re-cross-examination of one of the Peoples’ witnesses (see, People v Lyons, 81 NY2d 753). In any event, the trial court properly exercised its discretion in limiting re-cross-examination (see, People v Melendez, 55 NY2d 445; People v Bethune, 105 AD2d 262). Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.